              Case 3:19-cv-02883-WHA Document 20 Filed 06/26/19 Page 1 of 2



 1   Emily Henn (Bar No. 269482)
     COVINGTON & BURLING LLP
 2   3000 El Camino Real
 3   5 Palo Alto Square
     Palo Alto, California 94306-2112
 4   Telephone: + 1 (650) 632-4700
     Facsimile: + 1 (650) 632-4800
 5   Email: ehenn@cov.com
 6   Simon Frankel (Bar No. 171552)
 7   Ethan Forrest (Bar No. 286109)
     Sarah Guerrero (Bar No. 322319)
 8   COVINGTON & BURLING LLP
     Salesforce Tower
 9   415 Mission Street, Suite 5400
     San Francisco, California 94105-2533
10
     Telephone: + 1 (415) 591-6000
11   Facsimile: + 1 (415) 591-6091
     Email: sfrankel@cov.com; eforrest@cov.com; sguerrero@cov.com
12

13   Attorneys for Defendant

14                                   UNITED STATES DISTRICT COURT

15                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

16    LEIGH WHEATON; JILL PAUL; and TREVOR                       Civil Case No.: 3:19-cv-02883-WHA
      PAUL, individually and on behalf of all others
17
      similarly situated,
                                                                 DEFENDANT APPLE INC.’S
18                                                               CORPORATE DISCLOSURE
              Plaintiffs,
                                                                 STATEMENT AND CERTIFICATE OF
19
                                                                 INTERESTED ENTITIES OR PERSONS
              v.
20
      APPLE INC.,
21

22            Defendant.

23

24          Pursuant to Federal Rule of Civil Procedure 7.1(a), Apple Inc. discloses that it has no parent
25   corporation, and no publicly held corporation owns 10% or more of its stock.
26          Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date, other than the
27   named parties, there is no such interest to report.
28


        DEFENDANT APPLE INC.’S CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
            Case 3:19-cv-02883-WHA Document 20 Filed 06/26/19 Page 2 of 2



 1   DATED: June 26, 2019                              COVINGTON & BURLING LLP
 2
                                                       By: /s/ Simon Frankel
 3                                                        Simon Frankel
 4                                                          Attorneys for Defendant Apple Inc.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
      DEFENDANT APPLE INC.’S CORPORATE DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED ENTITIES OR PERSONS
